UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7713


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS VINCENT BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cr-00422-PMD-1; 2:10-cv-70163-PMD)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Vincent Brown, Appellant Pro Se.   Alston Calhoun Badger,
Jr.,   Assistant  United States   Attorney,  Charleston,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis Vincent Brown appeals the district court’s order

denying his motion requesting that counsel be appointed to him

for the purpose of examining whether this court’s decision in

United States v. Simmons, 649 F.3d 237, 243–45 (4th Cir. 2011)

(en banc), directs that one of his prior state convictions no

longer qualifies as a felony and therefore entitles him to a

reduction of sentence.

            We have reviewed the record and find no reversible

error.     Indeed, as we have recently explained, our holding in

Simmons is not retroactively applicable to cases on collateral

review.    United States v. Powell, 691 F.3d 554, 559-60 (4th Cir.

2012).     Nor, in any event, does a habeas petitioner have any

constitutional     right       to   be   represented       by     counsel    in   his

collateral attack.        Rouse v. Lee, 339 F.3d 238, 250 (4th Cir.

2003).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented        in   the    materials

before    this   court   and    argument     would   not    aid      the   decisional

process.



                                                                             AFFIRMED



                                         2